Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: in ¶ [0071] the sentence “the ordinary yarn 3 is a yarn which is not provided with a piezoelectric body and is equivalent to a dielectric” occurs twice consecutively.  
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Second instance of claim 8 has been renumbered 9.
Misnumbered claim 9 has been renumbered 10.
Misnumbered claim 10 has been renumbered 11.
Misnumbered claim 11 has been renumbered 12.
Misnumbered claim 12 has been renumbered 13.
Misnumbered claim 13 has been renumbered 14.
Misnumbered claim 14 has been renumbered 15.
Misnumbered claim 15 has been renumbered 16.
Misnumbered claim 16 has been renumbered 17.
Misnumbered claim 17 has been renumbered 18.
Misnumbered claim 18 has been renumbered 19.
Misnumbered claim 19 has been renumbered 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016175321 A1—US PGPUG 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent.
Regarding claims 1, 9, and 16, Tajitsu teaches a fiber-like piezoelectric element capable of extracting a large electrical signal even by stress produced by relatively small deformation (¶ [0027]). Tajitsu teaches the piezoelectric element is a combination of a conductive fiber and a piezoelectric polymer, wherein the surface of the conductive fiber servicing as the core is covered with the piezoelectric polymer (¶ [0031]). Tajitsu teaches a transducer comprising the piezoelectric element has excellent antibacterial property (¶ [0636]-[0638]).
Tajitsu teaches a protective layer may be provided on the outermost surface of the piezoelectric element, wherein the protective layer may be an epoxy resin or an acrylic resin (¶ [0196]). The limitation wherein a water-resistant member covering the charge generation member is met as the claim only requires the water-resistant member to be water-resistant. Furthermore, the protective layer is water-resistant because it is made of acrylic or epoxy resin.
Regarding claims 2-5, and 8, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches an example of the piezoelectric element in Fig. 6, wherein a conductive fiber 200B is used as a core thread, and a piezoelectric fiber 200A is wound around the core thread (¶ [0135]). 
Tajitsu teaches in order to obtain piezoelectric fibers 200A from a piezoelectric polymer, any publicly known method for forming fibers from a polymer may be employed so long as the effect of the invention is exhibited (¶ [0246]). Tajitsu teaches a specific example of forming fibers comprising a method of forming a film and then finely cutting it (¶ [0246]).
Regarding claim 6, Tajitsu teaches the fiber-like piezoelectric element of claim 5, as described above. Tajitsu teaches the conductive fiber may be a fiber in which a conductive layer is provided on the surface of a fibrous material (¶ [0309]). Tajitsu teaches the fibrous material may be chemical fibers such as polyester, nylon, and acrylic, synthetic fibers, or natural fibers (¶ [0310]).
Regarding claims 10-11, Tajitsu teaches the fiber-like piezoelectric element of claim 8, as described above. Tajitsu teaches the piezoelectric fibers may be comprised of any polymer exhibiting piezoelectricity, such as polyvinylidene fluoride or polylactic acid (¶ [0317]).
Regarding claims 12 and 13, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches a schematic cross-sectional view illustrating the principle by which an electrical signal is generated by a conductive fiber and piezoelectric fiber combination in Fig. 1(A) 
    PNG
    media_image1.png
    121
    543
    media_image1.png
    Greyscale
 (¶ [0160]). Fig. 1(A) shows a state in which the conductive fiber B and the piezoelectric fiber A are elongated, wherein positive and negative charges are evenly distributed in the conductive fiber and piezoelectric fiber (¶ [0160]). As shown in Fig. 1, both positive and negative charges occur at the surface of the piezoelectric element 
    PNG
    media_image2.png
    121
    238
    media_image2.png
    Greyscale
 and both positive and negative charges occur at the inside of the piezoelectric element 
    PNG
    media_image3.png
    121
    238
    media_image3.png
    Greyscale
.
Regarding claim 14, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches Fig. 6 
    PNG
    media_image4.png
    351
    530
    media_image4.png
    Greyscale
, wherein the piezoelectric fibers are represented by element 200A (¶ [0213]). Tajitsu teaches in the braided piezoelectric element 2001, a plurality of piezoelectric fibers 200A are closely wound around the outer peripheral surface of at least one conductive fiber 200B (¶ [0215]).
Regarding claim 17, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches Fig. 6 
    PNG
    media_image4.png
    351
    530
    media_image4.png
    Greyscale
, wherein the piezoelectric fibers are represented by element 200A (¶ [0213]). As seen in the figure, a plurality of piezoelectric fibers are present. Together, the braided piezoelectric fibers make a sheath 2002 around the conductive fiber 200B. Tajitsu teaches the cross-sectional shape of the conductive fiber is preferably circular (¶ [0228]). As the piezoelectric sheath is around the conductive fiber, the sheath also has a circular cross-sectional shape.
Tajitsu teaches a protective layer may be provided on the outer surface of the braided piezoelectric element 2001 (¶ [0269]). Tajitsu further teaches the protective layer may be formed by coating of the polymer (¶ [0196]). As the protective layer may be formed by coating of the polymer, the limitation wherein an entire periphery of the charge generation member is covered with the water-resistant member is met.
Regarding claim 20
Tajitsu teaches the sheath may include a highly elastic fiber so that the bending recovery is 70 or greater, and that the highly elastic fiber may be combined with the filaments of the sheath (¶ [0403]). Tajitsu teaches by including a highly elastic fiber in the sheath, the braided piezoelectric element will more easily return to its original state after having been deformed and therefore the repeated reproducibility of electrical signals will be improved (¶ [0402]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUG 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent.
Regarding claim 7, Tajitsu teaches the fiber-like piezoelectric element of claim 5, as described above. Tajitsu teaches the advantages of the fiber-like piezoelectric element include extracting a large electrical signal even by stress produced by relatively small deformation, being able to withstand repeated friction on the surface or tip section, and having the capability of controlling noise signals (¶ [0026]-[0028]).
Tajitsu does not specifically teach the conductive fiber is polylactic acid. However, Tajitsu does teach the conductive fibers may be of any type that exhibits conductivity and any publicly known type may be used, including fibers forming a layer with conductivity on the surface of a fibrous substance, wherein fibrous substance may be chemical fibers such as polyester (¶ [0167]). 
Tajitsu teaches polylactic acid is a polyester (¶ [0242]). Tajitsu teaches polylactic acid is readily oriented, exhibits piezoelectricity, has excellent productivity, and produces relatively large electrical 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select polylactic acid as the fibrous substance of the conductive fiber, because it would have been choosing a specific polyester fiber, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the conductive fiber in the piezoelectric element of Tajitsu and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional conductive fibers comprising polylactic acid having the benefits taught by Tajitsu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUG 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent, as applied to claim 1 above, and further in view of “Electrical properties of acrylic resin composite thin films with graphene/silver nanowires” by Wang et al. (“Wang”).
Regarding claim 15, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches a protective layer may be provided on the outermost surface of the piezoelectric element, wherein the protective layer may be an epoxy resin or an acrylic resin (¶ [0196]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select acrylic resin as the protective layer, because it would have been choosing a material designated as suitable for the protective layer, which would have been a choice from a finite number of identified, predictable solutions of a protective layer and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional piezoelectric elements comprising a protective layer made of acrylic resin having the benefits taught by Tajitsu in order to  
Tajitsu fails to teach the protective layer comprising a conductive material.
Wang teaches acrylic resins are widely used in coatings owing to its good adhesiveness, high modulus, attractive strength, creep resistance, and high heat distortion temperature; however, high electrical resistance and plastic deformation of highly crosslinked microstructure of acrylic resin impede its toughness and conductivity (pg. 42387, Introduction). Wang teaches the addition of metal nanowires, specifically silver nanowires, to acrylic resin efficiently improve the toughness and conductivity of acrylic resin due to their high aspect ratios and high conductivity (pg. 42387, Introduction)
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the protective layer of acrylic resin to comprise silver nanowires, based on the teaching of Wang.  The motivation for doing so would have been to improve the toughness and conductivity of the protective layer, as taught by Wang. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUG 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent, as applied to claim 9 above, and further in view of “Structure and types of yarn for textile product design” Mogahzy (“Mogahzy”).
Regarding claims 18-19
Mogahzy teaches a compound yarn with a core-wrap structure in which the core being the inner layer of the yarn provides specific bulk characteristics (pg. 249). Mogahzy teaches when rubber is chosen as the core, the bulk characteristic of high elasticity is provided to the yarn (pg. 249).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a rubber fiber as the fibrous substance of the conductive fiber of the piezoelectric element of Tajitsu, based on the teaching of Mogahzy.  The motivation for doing so would have been to provide high elasticity to the piezoelectric element, as taught by Mogahzy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3096368 B1 recites a composite yarn structure comprising a conductive component and a thermoplastic component exhibiting piezoelectric properties (claim 1).
US 2007/0042179 recites an energy active composite yarn comprising a textile fiber member and at least one functional substantially planar filament wherein the textile fiber member can include elastic or inelastic material (¶ [0012]-[0013]) and the functional material may have piezoelectric activity (¶ [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786